United States Court of Appeals
                      For the First Circuit
No. 04-1709

              COMMERCIAL UNION INSURANCE COMPANY and
              AMERICAN EMPLOYERS’ INSURANCE COMPANY,

                     Plaintiffs, Appellants,

                                v.

              SWISS REINSURANCE AMERICA CORPORATION,

                       Defendant, Appellee.



                              ERRATA


     The opinion of this court dated June 27, 2005, is amended as
follows:

     On page 15, first full paragraph, line 7, replace "Union's"
with "Union."